DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 06/10/20 has been entered. Claims 1 and 3-11 are currently pending in the application. Claim 2 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/20, 07/31/20, 08/28/20, 11/17/20 (1), 11/17/20 (2) and 01/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It appears the 11/17/20 IDS was submitted twice. The references included in the second submission have been struck through as they were considered in the first submission.

Drawings
The drawings were received on 06/10/20.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure: control device 31 at 0049 line 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
At claim 1 line 22 and claim 9 line 2 “the at least one heater” should read --the at least one electric heater--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the new limitation “at least one input…which is…a temperature profile based on an engine condition” (lines 5-6 and 17) in combination with the limitation “wherein the control device controls the at least one electric heater differently based on whether the at least one input is above or below a threshold value…the at least one input is above or below the threshold value…the at least one input is above and below the threshold value” (lines 19-22 and 24-25). The original disclosure does not support the temperature profile based on an engine condition being compared to a threshold value or providing different heater operation based on the temperature profile based on an engine condition being above or below a threshold value. Therefore, the combination of the two limitations identified above in the same claim is taken as new matter.
Claims 3-11 are rejected for depending upon an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the new limitation “at least one input…which is…a temperature profile based on an engine condition” (lines 5-6 and 17) in combination with the limitation “wherein the control device controls the at least one electric heater differently based on whether the at least one input is above or below a threshold value…the at least one input is above or below the threshold value…the at least one input is above and below the threshold value” (lines 19-22 and 24-25). The claim is indefinite because it is unclear how a profile can be above or below a threshold value. For examination purposes the limitation will be considered as best understood by the Examiner.
Claim 11 line 3 recites “a threshold value” in line 3. It is unclear whether this is the same threshold value as recited at claim 1 line 21--. For examination purposes the limitation in claim 11 will be considered as --the threshold value--.
Claims 3-11 are rejected for depending upon indefinite base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SCHMALZRIEDT (US 5,321,231).
Regarding claim 1, SCHMALZRIEDT a control system for a heating system of an exhaust system, the control system comprising: 
at least one electric heater (21) disposed within an exhaust fluid flow pathway (14,16; Fig. 1); and a control device (102 and associated components, Fig. 1, col. 8 lines 45-47) adapted to receive at least one input (i.a. 98), which relates to an engine condition or a desired temperature profile (optional limitation), and which is selected from the group consisting of temperature readings along the exhaust fluid flow pathway (98), alternator power (optional limitation), alternator current (optional limitation), alternator voltage (optional limitation), battery power (optional limitation), battery current (optional limitation), battery voltage (optional limitation), battery state of charge (optional limitation), a desired engine condition (optional limitation), inlet air throttle (IAT) and exhaust air throttle (EAT) profiles (optional limitation), exhaust gas recirculation (EGR) (optional limitation), mass flow rate of an exhaust fluid flow (optional limitation), NH3 slip (optional limitation), temperature coefficient of resistance (TCR) characteristics of the at least one electric heater (optional limitation), alternator speed (optional limitation), engine speed (optional limitation), state of aging of an aftertreatment component (optional limitation), state of aging of engine (optional limitation), aging degradation characteristics (optional limitation), a dosing rate of a diesel exhaust fluid (DEF) (optional limitation), a temperature of the DEF (optional limitation), NH3 storage condition of an aftertreatment system (optional limitation), injection timing retard (optional limitation), cylinder cut-out (optional limitation), variable valve manipulation (optional limitation), turbocharger bypass (optional limitation), intake air pre-heating (optional limitation), late post injection (optional limitation), ambient temperature (optional limitation), a temperature profile based on an engine condition (optional limitation), and combinations thereof, 
controls the at least one electric heater differently based on whether the at least one input is above or below a threshold value such that a different power output other than zero output is provided by the at least one heater when the at least one input is above and below the threshold value and such that the at least one electric heater provides a continuously variable power output when the at least one input is above and below the threshold value during operation of the exhaust system.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, the controller of SCHMALZRIEDT is capable of being programmed to perform the recited functions. Additionally, it is noted that the controller of SCHMALZRIEDT controls the electric heater in a lower power mode or a higher power mode (S158,S160, Fig. 3; col. 9 lines 18-21) based on catalyst temperature (98) relative to a threshold temperature (400°C, S156, Fig. 3) using continuously variable power output (PWM, claim 13).
Regarding claim 9, SCHMALZRIEDT as modified teaches the control system according to Claim 1.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation “wherein power is pulsed to control current supply to the at least one heater” which is narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be 
Regarding claim 10, SCHMALZRIEDT as modified teaches the control system according to Claim 1. 
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation “wherein an engine calibration is modified to supply additional heat along with operation of the at least one electric heater when more heat is needed” which is narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case the control system of SCHMALDRIEDT is capable of being programmed to perform the recited function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2012/0167554) in view of SCHMALZRIEDT (US 5,321,231) and PARNIN (US 2011/0131954).
Regarding claim 1, ZHANG discloses a control system for a heating system of an exhaust system, the control system comprising: 
at least one electric heater (116) disposed within an exhaust fluid flow pathway (Fig. 1; 0013 lines 5-7); and 
a control device (200; 0023 lines 14-15) adapted to receive at least one input (144; 0023 line 18), which relates to an engine condition or a desired temperature profile, and which is selected from the group consisting of temperature readings along the exhaust fluid flow pathway (0020 lines 1-2, 0021 lines 1-2; temperature of the catalyst, 0038 lines 6-7), alternator power (optional limitation), alternator current (optional limitation), alternator voltage (optional limitation), battery power (optional limitation), battery current (optional limitation), battery voltage (optional limitation), battery state of charge (0030 lines 5-7), a desired engine condition (optional limitation), inlet air throttle (IAT) and exhaust air throttle (EAT) profiles (optional limitation), exhaust gas recirculation (EGR) (optional limitation), mass flow rate of an exhaust fluid flow (optional limitation), NH3 slip (optional limitation), temperature coefficient of resistance (TCR) characteristics of the at least one electric heater (optional limitation), alternator speed (optional limitation), engine speed (optional limitation), state of aging of an aftertreatment component (optional limitation), state of aging of engine (optional limitation), aging degradation characteristics (optional limitation), a dosing rate of a diesel exhaust fluid (DEF) (optional limitation), a temperature of the DEF (optional limitation), NH3 storage condition of aftertreatment system (optional limitation), injection timing retard (optional limitation), cylinder cut-out (optional limitation), variable valve manipulation (optional 
wherein the control device controls the at least one electric heater differently based on whether the at least one input (temperature of the catalyst, 0038 lines 6-9) is above or below a threshold value (operational temperature, 0038 line 7, 0039 lines 13-16) such that a different power output (on or off, 0039 lines 1 and 13-16) is provided by the at least one heater when the at least one input is above and below the threshold value.
ZHANG is silent regarding the electric heater operating a different power outputs other than zero output (i.e. multiple nonzero power outputs). However, ZHANG does disclose that SCR systems generally need to be above a certain temperature to properly reduce emissions (0002 lines 9-10).
SCHMALZRIEDT teaches the control device (e.g. 102) controls an electric heater (21) in an exhaust treatment device (12) in a higher power mode to heat the exhaust treatment device or a lower power mode to maintain the temperature of the device at a predetermined value once it has been brought to this temperature by operation of the higher power mode (col. 1 lines 53-56).
It would have been an obvious matter of expediency to one of ordinary skill in the art before the effective filing date of the claimed invention to control the electric heater of ZHANG in a lower power mode to maintain the temperature of the catalyst once it has been brought to temperature by a higher power mode as taught by SCHMALZRIEDT to maintain the SCR system above the certain temperature to properly reduce emissions.
ZHANG as modified currently teaches the control device controls the at least one electric heater differently based on whether the at least one input is above or below a threshold value such that a different power output other than zero output is provided by the at least one heater when the at least one input is above and below the threshold value.
ZHANG is not relied upon to teach the heater provides a continuously variable power output as claimed, however ZHANG does disclose the SCR having a desired temperature of 165-230 °C (0032 lines 1-2).

	It would have been an obvious matter of expediency before the effective filing date of the claimed invention to program the control device to control the heater of ZHANG using PWM as is commonly known as evidenced by PARNIN to control the SCR temperature while balancing electrical load placed on the vehicle electrical system to optimize battery state of charge.
	ZHANG as modified teaches the at least one electric heater provides a continuously variable power output. Therefore, ZHANG as modified also teach the electric heater provides a continuously variable power output when the at least one input is above and below the threshold value during operation of the exhaust system because the power output is continuously variable regardless of the at least one input.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, as the electric heater of ZHANG as modified provides a continuously variable power output it is cable of providing a continuously variable power output regardless of the input.
Regarding claim 3, ZHANG as modified teaches the control system according to claim 1.
ZHANG further discloses wherein the temperature readings include SCR inlet temperature (0040 lines 3-4; 0012 lines 10-11).

Regarding claim 4, ZHANG as modified teaches the control system according to Claim 3.
ZHANG as modified currently teaches wherein the higher power output includes at least one of a magnitude (e.g. SCHMALZRIEDT previously taught a higher power output followed by a lower power output to maintain temperature) and rate of power increase (optional limitation).
Regarding claim 5, ZHANG as modified teaches the control system according to Claim 3.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation “wherein the control system overrides a controller when the temperature reading is below the threshold value” which is narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case the control system of ZHANG is capable of being programmed to perform the recited function.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KURTZ (US 2018/0094556) in view of PARNIN (US 2011/0131954).
Regarding claim 6, KURTZ discloses a control system for a heating system of an exhaust system, the control system comprising:
at least one electric heater (73) disposed within an exhaust fluid flow pathway (Fig. 2); and 
a control device (74) adapted to receive at least one input (0044 lines 17-18), which relates to an engine condition or a desired temperature profile, and which is selected from the group comprising (see temperature readings along the exhaust fluid flow pathway (exhaust temperature, 0044 line 18; PF temperature, 0073 line 4), alternator power (optional limitation), alternator current (optional limitation), alternator voltage (optional limitation), battery power (optional limitation), battery current (optional limitation), battery voltage (optional limitation), battery state of charge (optional limitation), a desired engine condition (optional limitation), inlet air throttle (IAT) and exhaust air throttle (EAT) profiles (optional limitation), exhaust gas recirculation (EGR) (optional limitation), mass flow rate of an exhaust fluid flow (optional limitation), NH3 slip (optional limitation), temperature coefficient of resistance (TCR) characteristics of the at least one electric heater (optional limitation), alternator speed (optional limitation), engine speed (optional limitation), state of aging of an aftertreatment component (optional limitation), state of aging of engine (optional limitation), aging degradation characteristics (optional limitation), a dosing rate of a diesel exhaust fluid (DEF) (optional limitation), a temperature of the DEF (optional limitation), NH3 storage condition of an aftertreatment system (optional limitation), injection timing retard (optional limitation), cylinder cut-out (optional limitation), variable valve manipulation (optional limitation), turbocharger bypass (optional limitation), intake air pre-heating (optional limitation), late post injection (optional limitation), ambient temperature (optional limitation), a temperature profile based on an engine condition (optional limitation), and combinations thereof, 
wherein the control device controls the at least one electric heater differently based on whether the at least one input (exhaust temperature, 0044 line 18; PF temperature, 0073 line 4) is above or below a threshold value (target [temperature], 0073 lines 5-7) such that a different power output other than zero output is provided by the at least one heater when the at least one input is above and below the threshold value (load is increased or decreased based on measured and target temperatures, 0073 lines 5-7). 
KURTZ is not relied upon to teach the heater provides a continuously variable power output as claimed, but KURTZ teaches adjusting the power of the heater to reach a target particulate filter temperature (i.a. claim 16 lines 6-7, 0073 lines 5-7).
PARNIN teaches a heater (108) integrated in a substrate (104) of an exhaust system (Fig. 1) such that the at least one heater provides a continuously variable power output (PWM, 0019 lines 5-6; pulse width modulation is a well-known and common method for variably controlling electrical devices during operation of the exhaust system to adjust the temperature of the substrate to a desired temperature (0019 lines 6-7).
It would have been an obvious matter of expediency before the effective filing date of the claimed invention to program the control device to control the heater of KURTZ using PWM as is commonly known and taught by PARNIN to heat the particular filter to the target temperature.
KURTZ as modified teaches the control device controls the electric heater such that the at least one electric heater provides a continuously variable power output when the at least one input is above and below the threshold value during operation of the exhaust system.
KURTZ further discloses wherein the at least one input is a temperature profile based on an engine condition, including a temperature-mass flow profile (a target filter temperature vs. intake air mass flow relationship, 0044 lines 16-18; i.e. a temperature-mass flow profile), a temperature-engine speed profile (optional limitation), a temperature-load profile (optional limitation), or a temperature-engine condition profile (optional limitation).
	A review of the specification has not returned a special definition for the claim term “profile.” Therefore, for examination purposes the common definition has been used. OED defines ‘profile’ as “any graph of empirical results in the form of a line.” As Applicant has disclosed the profile to be applied to a numerical computer (i.e. binary), neither able to store nor read a graph per se, the claim term is taken as requiring the control device to contain a predetermined relationship between mass flow and a temperature capable of being visually displayed as a graph. As KURTZ discloses the target filter temperature is calculated based on the intake air mass flow, one of ordinary skill would understand the disclosure to imply the existence of such a predetermined relationship capable of being visually displayed as a graph.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable 
Support for the limitations of claim 6 have not been found in the parent or provisional applications. Per MPEP 706.02(VI)(B), as claim 6 is not fully supported in the parent or provisional applications the claim has been assigned an effective filing date of the actual filing date of this instant CIP application.
Regarding claim 7, KURTZ as modified teaches the control system according to Claim 6.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation “wherein the heater power is provided using a mass flow limit table or a power output limit” which is narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case the control system of KURTZ is capable of being programmed to perform the recited function.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ROOS (US 8,413,423) in view of PARNIN (US 2011/0131954) and GONZE (US 2011/0078999).
Regarding claim 8, ROOS discloses a control system for a heating system of an exhaust system, the control system comprising: 
at least one electric heater (34) disposed within an exhaust fluid flow pathway (30); and a control device (40) adapted to receive at least one input (SOC, col. 3 lines 8-11), which relates to an engine condition or a desired temperature profile (optional limitation), and which is selected from the group consisting of temperature readings along the exhaust fluid flow pathway (optional limitation), alternator battery state of charge (col. 3 lines 8-11), a desired engine condition (optional limitation), inlet air throttle (IAT) and exhaust air throttle (EAT) profiles (optional limitation), exhaust gas recirculation (EGR) (optional limitation), mass flow rate of an exhaust fluid flow (optional limitation), NH3 slip (optional limitation), temperature coefficient of resistance (TCR) characteristics of the at least one electric heater (optional limitation), alternator speed (optional limitation), engine speed (optional limitation), state of aging of an aftertreatment component (optional limitation), state of aging of engine (optional limitation), aging degradation characteristics (optional limitation), a dosing rate of a diesel exhaust fluid (DEF) (optional limitation), a temperature of the DEF (optional limitation), NH3 storage condition of an aftertreatment system (optional limitation), injection timing retard (optional limitation), cylinder cut-out (optional limitation), variable valve manipulation (optional limitation), turbocharger bypass (optional limitation), intake air pre-heating (optional limitation), late post injection (optional limitation), ambient temperature (optional limitation), a temperature profile based on an engine condition (optional limitation), and combinations thereof, 
wherein the control device controls the at least one electric heater differently based on whether the at least one input (SOC, col. 3 lines 8-11) is above or below a threshold value (a point near the transition point, i.e. the SOC threshold value where the first maintenance heat output is changed to the second maintenance heat output, col. 6 lines 2-8) such that a different power output other than zero output (large heat ouput, medium heat output, col. 6 lines 2-8) is provided by the at least one heater when the at least one input is above (large heat output) and below (medium heat output) the threshold value.
While ROOS discloses variable power output of the heater (col. 6 lines 2-8), the reference does not disclose the power to be continuously variable.
However, PARNIN teaches a heater (108) integrated in a substrate (104) of an exhaust system (Fig. 1) such that the at least one heater provides a continuously variable power output (PWM, 0019 lines 5-6; pulse width modulation is a well-known and common method for variably controlling electrical devices such as motors and heaters) during operation of the exhaust system to adjust the temperature of the substrate to a desired temperature (0019 lines 6-7).

ROOS as modified teaches the at least one electric heater provides a continuously variable power output. Therefore, ROOS as modified also teaches the electric heater provides a continuously variable power output when the at least one input is above and below the threshold value because the power output is continuously variable regardless of the at least one input.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation “such that the at least one electric heater provides a continuously variable power output when the at least one input is above and below the threshold value during operation of the exhaust system” as well as those underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, as the electric heater of ROOS as modified is capable of providing a continuously variable power output regardless of the input.
ROOS is silent regarding how the battery status determination module 50 determines the battery SOC.
However, GONZE teaches SOC may be determined based on the current supplied by the battery (0036 lines 4-6).
It would have been an obvious matter of expediency to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the SOC in ROOS from the current supplied by the battery as taught by GONZE to enable the control strategy disclosed by ROOS.
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2012/0167554) in view of PARNIN (US 2011/0131954) and BARBER (US 2008/0314027).
Regarding claim 11, ZHANG as modified teaches the control system according to Claim 1.
ZHANG is not relied upon to teach wherein the at least one input is NH3 slip.
However, BARBER teaches an SCR process device (64; 0153 lines 5-7; 0160 lines 1-3) with a controller (0163 lines 1-6) adapted to receive at least one input comprising NH3 slip (ammonia sensor 114 is placed at exit of device [0158 last 3 lines], therefore 114 measures ammonia slipped past the catalyst, i.e. acts as an ammonia slip sensor) to monitor ammonia levels in the exhaust gas exiting the device by way of the ammonia sensor in order to minimize the risk of ammonia slip (0167 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the control device of ZHANG to monitor ammonia levels in the exhaust gas exiting the SCR with an ammonia sensor as taught by BARBER in order to minimize the risk of ammonia slip to prevent emission of ammonia into the environment.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation “a lower power output is provided by the at least one heater when the NH3 slip exceeds a threshold value” which is narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. .

Response to Arguments
The following remarks respond to Applicant’s arguments filed 06/10/20.
Applicant’s arguments with respect to claims 1-5 and 9-10, see pgs. 11-13, have been fully considered but they are not persuasive. Neither ZHANG nor PARNIN are relied upon to teach the argued limitation in the current rejections above.
Applicant’s arguments with respect to the dependent claims, see pgs. 13-14, have been fully considered but they are not persuasive because claim 1 has not been found to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747